In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-559V
                                          UNPUBLISHED


    ROBERT EINWECK,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: April 5, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ , for Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

       On May 5, 2020, Robert Einweck filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by an influenza (“flu”) vaccine administered on
November 1, 2019. Petition at 1; Stipulation, filed at April 4, 2022, ¶¶ 1, 2. Petitioner
further alleges that the vaccine was administered within the United States, that he
experienced the residual effects of his condition for more than six months, and that there
has been no prior award or settlement of a civil action for damages on his behalf as a
result of his condition. Petition at 1, 4; Stipulation at ¶¶ 3-5. Respondent denies that
Petitioner sustained a SIRVA, as defined in the Table; denies that the vaccines caused
Petitioner’s alleged shoulder injury, or any other injury; and denies that his current
condition is a sequela of a vaccine-related injury. Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on April 4, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

            •   A lump sum of $45,000.00 in the form of a check payable to Petitioner; and

            • A lump sum of $593.27 3, representing reimbursement of a Medicaid lien for
              services rendered to petitioner by the State of Kentucky, in the form of a
              check payable jointly to petitioner and:
                                        The Rawlings Company
                                         Attn: Darren A. Bodart
                                              P.O. Box 2000
                                         La Grange, KY 40031
                                        File No: 21UMS0300213
Stipulation at ¶ 8. This amount represents compensation for all items of damages that
would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision. 4

       IT IS SO ORDERED.

                                                                   s/Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Chief Special Master




3
  This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or cause of
action the State of Kentucky may have against any individual as a result of any Medicaid payments the
Kentucky Program has made to or on behalf of Robert Einweck as a result of his alleged vaccine-related
injury suffered on or about November l, 2019, under Title XIX of the Social Security Act, see 42 U.S.C. §
300aa-l5(g), (h).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED ST ATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


                                                 )
 ROBERT EINWECK,
                                                 )
                                                 )
                 Petitioner,
                                                 )   No. 20-559V
 V.
                                                 )   Chief Special Master Corcoran
                                                     SPU
 SECRET ARY OF HEALTH AND HUMAN )
 SERVICES,                      )                    ECF
                                )
                                                 )
                 Respondent.
                                                 )


                                         STIPULATION

        The parties hereby stipulate to the following matters:

        1. Robert Einweck, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for a left-sided Shoulder Injury Related to Vaccine

Administration ("SIRVA"), allegedly related to petitioner's receipt of the influenza ("flu")

vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R.

§ 100.3(a).

        2. Petitioner received the flu vaccination in his left arm on November 1, 2019. Petitioner

received a diphtheria-tetanus-acellular pe1tussis ("Tdap") vaccine in his left arm on October 21,

2019.

        3. The vaccines were administered within the United States.

        4. Petitioner alleges that he sustained a shoulder injury related to vaccine administration

("SIRVA") within the time period set forth in the Table following the flu vaccine, or in the

alternative, that his alleged shoulder injury was caused by the flu vaccine. He further alleges that

he experienced the residual effects of this condition for more than six months.
        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.

       6. Respondent denies that petitioner sustained a SIRVA, as defined in the Table; denies

that the vaccines caused petitioner's alleged shoulder injury, or any other injury; and denies that

his current condition is a sequelae of a vaccine-related injury.

       7. Maintaining their above-stated positions, the patties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an ent1y of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(I), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

       A.      A lump sum of $45,000.00 in the form of a check payable to petitioner; and

       B.      A lump sum of $593.27 1, representing reimbursement of a Medicaid lien for
               services rendered to petitioner by the State of Kentucky, in the form of a check
               payable jointly to petitioner and:

                                     The Rawlings Company
                                     Attn: Darren A. Bodart
                                          P.O. Box 2000
                                      La Grange, KY 4003 l
                                    File No: 21UMS0300213




1
  This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the State of Kentucky may have against any individual as a result of any
Medicaid payments the Kentucky Program has made to or on behalf of Robert Einweck as a
result of his alleged vaccine-related injury suffered on or about November l, 2019, under Title
XIX of the Social Security Act, see 42 U.S.C. § 300aa-l5(g), (h).



                                                  2
These amounts represent compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payments made pursuant to paragraph 8 of this Stipulation, and any amounts

awarded pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

§ 300aa-15(i), subject to the availability of sufficient statutmy funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

strict construction of 42 U.S.C . § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and on behalf of his heirs, executors, administrators, successors or assigns,



                                                  3
does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Heaith and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa 10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from the Tdap vaccine administered on or about October 21, 2019, or the

flu vaccine administered on or about November I, 2019, as alleged by petitioner in a petition for

vaccine compensation filed on May 5, 2020, in the United States Court of Federal Claims as

petition No. 20-559V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties fu1ther agree and understand that the award described in this

stipulation may reflect a compromise of the parties' respective positions as to liability and/or



                                                  4
amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu or Tdap vaccines caused petitioner to suffer

a shoulder injury or his current disabilities, or any other injury or condition, or that petitioner

sustained an injury contained in the Vaccine Injury Table.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                  5
Respectfully submitted,


PETITIONER:



ROBERT EINWECK


ATTORNEY OF RECORD FOR                                      AUTHORIZED REPRSENTATIVE
PETITIONER:                                                 OF THE ATTORNEY GENERAL:




                                                            HEATHER L. PEARLMAN
3030 N. Third Street, Suite                                 Deputy Director
Phoenix, AZ 85012                                           Torts Branch
(602) 257-9160                                              Civil Division
E-mail: adowning@vancottalamante.com                        U.S. Department of Justice
                                                            P.O. Box 146
                                                            Benjamin Franklin Station
                                                            Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                                   ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEAL TH                                 RESPONDENT:
AND HUMAN SERVICES:

George R.                  Digitally signed by George
                           R. Grimes -514
                           Date: 2022.03.29 11 :27:00
                                                            -rr~u       ,e.....f~
Grimes -514                -04'00'                               h~ cbtk L r ! ~
CDR GEORGE REED GRIMES, MD, MPH                             TRACI R. PATTON
Director, Division of Injury                                Assistant Director
 Compensation Programs                                      T011s Branch
Health Systems Bureau                                       Civil Division
Health Resources and Services                               U.S. Department of Justice
 Administration                                             P.O. Box 146
U.S. Department of Health                                   Benjamin Franklin Station
 and Human Services                                         Washington, DC 20044-0146
5600 Fishers Lane, 08Nl46B                                  Tel: (202) 353-1589
Rockville, MD 20857                                         E-mail: Traci.Patton@usdo j.gov


Dated: 04   fO'ff zoz.z_

                                                        6